Case 3:21-cv-02017-FLW-LHG Document 1 Filed 02/05/21 Page 1 of 11 PageID: 1




           IN THE UNITED STATES DISTRICT COURT
              FOR THE DISTRICT OF NEW JERSEY


                                   :
JOSEPHINE WANG                     :
                                   :
                 Plaintiff,        :
                                   :
     v.                            : JURY TRIAL DEMANDED
                                   :
TWENTY-TWO FRANKLIN                : CASE NO.
STREET GROUP, LLC. and             :
THOMAS E. CETNAR, III              :
                                   :
                 Defendants.       :
                                   :



                              COMPLAINT

     This action involves claims for minority shareholder oppression

and fraud arising from a closely-held New Jersey limited liability

company and its managing member’s behavior.

           1.    In June 2017, plaintiff Josephine Wang purchased a

2.5% interest in Twenty-Two Franklin Street Group, LLC

(“22Franklin”) from Thomas E. Cetnar, III, 22Franklin’s managing

member, for $50,000. In July 2020, Ms. Wang inquired about the status

of her investment in 22 Franklin. Mr. Cetnar told Ms. Wang that she




                                    1
Case 3:21-cv-02017-FLW-LHG Document 1 Filed 02/05/21 Page 2 of 11 PageID: 2




had never invested in 22 Franklin but had invested in another

company, Twenty-Two Franklin Street Technologies, LLC.

           2.    After Ms. Wang provided proof of her investment in

22Franklin, Mr. Cetnar changed his tune and claimed, through counsel,

that Ms. Wang’s investment had been limited to the product 22Franklin

was attempting to develop in 2017. However, Ms. Wang’s subscription

agreement contains no such limitation. And, in any event, 22Franklin

had already acquired nearly 6% of the stock of a successful company,

Wrap Technologies, Inc., which makes a lucrative non-lethal law-

enforcement product called BolaWrap, in 2017.

           3.    Ms. Wang demanded an accounting of her investment

in 22Franklin. 22 Franklin failed to provide any accounting, and Mr.

Cetnar has stopped responding to her inquiries.

           4.    Thus, it first became clear in 2020 that Mr. Cetnar

fraudulently induced Ms. Wang to pay $50,000 to 22Franklin,

misrepresenting material facts in June 2017 concerning her investment

that she reasonably relied upon to her detriment. Furthermore,

22Franklin’s treatment of Ms. Wang and her minority shareholder




                                   2
Case 3:21-cv-02017-FLW-LHG Document 1 Filed 02/05/21 Page 3 of 11 PageID: 3




stake violates New Jersey’s Minority Shareholder Oppression statute,

entitling Ms. Wang to relief and attorney’s fees.



                            THE PARTIES

           5.    Plaintiff Josephine Wang is a citizen of Pennsylvania

with a residence at 255 South 17th Street, Philadelphia, Pennsylvania

19103.

           6.    Defendant 22Franklin is a limited liability corporation

formed under the laws of New Jersey. It has its principal place of

business at 11 Arthur Court, Jackson, New Jersey 08527. On

information and belief, 22Franklin has fewer than 25 shareholders.

           7.    Defendant Thomas E. Cetnar, III, is an adult

individual. On information and belief, Mr. Cetnar is a citizen of New

Jersey with a residence at 11 Arthur Court, Jackson, New Jersey

08527.

                    JURISDICTION AND VENUE

           8.    This Court has original jurisdiction over this matter

under 28 U.S.C. § 1332 because there is complete diversity of




                                   3
Case 3:21-cv-02017-FLW-LHG Document 1 Filed 02/05/21 Page 4 of 11 PageID: 4




citizenship between plaintiff, on one hand, and defendants, on the

other, and the amount in controversy exceeds $75,000.

             9.    Venue is proper in this Court pursuant to 28 U.S.C.

§ 1391(b) because a substantial part of the events or omissions giving

rise to Ms. Wang’s claims occurred in this judicial district. In addition,

the defendants reside in this judicial district.

                       FACTUAL BACKGROUND

                    Ms. Wang Invests in 22Franklin

             10.   In June 2017, Ms. Wang entered a written subscription

agreement with 22Franklin and its managing member, Mr. Cetnar. A

copy of the executed written subscription agreement is attached as

Exhibit A.

             11.   Mr. Cetnar represented that Ms. Wang was investing

in 22Franklin and that she would acquire 2.5% of the total outstanding

units in 22Franklin. The written subscription agreement reflects Mr.

Cetnar’s representations and recites that Ms. Wang was purchasing

2.5% of the total outstanding units in 22Franklin for $50,000.

             12.   In reliance on Mr. Cetnar’s representations, Ms. Wang

tendered a check for $50,000 dated June 25, 2017, to 22Franklin for



                                    4
Case 3:21-cv-02017-FLW-LHG Document 1 Filed 02/05/21 Page 5 of 11 PageID: 5




2.5% of its total outstanding units. A copy of the June 25, 2017 check is

attached as Exhibit B.

 22Franklin’s Assets Include Nearly 6% of the Common Stock of
                    Wrap Technologies, Inc.

           13.    According to an August 2017 investment prospectus for

Wrap Technologies, Inc., 22Franklin owned 1,196,530 shares—or nearly

6%—of Wrap Technology’s common stock in 2017. See 2017 Prospectus

36.   A copy of the Wrap Technologies August 2017 Prospectus is

attached as Exhibit C.

           14.    Wrap Technologies is now a public company listed on

the NASDAQ exchange under the ticker symbol WRAP. As of the close

of market on February 4, 2021, Wrap Technologies common stock was

worth $7.16 per share. See Wrap Technology Website Investors Page,

https://wrap.com/investors/.   Thus, assuming no change in the amount

of Wrap Technologies common stock 22Franklin owns, 22Franklin’s

investment   in    Wrap    Technologies    would    currently   be   worth

approximately $8.57 million.

           15.    Accordingly, Ms. Wang’s 2.5% interest in 22Franklin’s

Wrap Technologies holdings would be worth approximately $214,000 as

of February 4, 2021.


                                   5
Case 3:21-cv-02017-FLW-LHG Document 1 Filed 02/05/21 Page 6 of 11 PageID: 6




 Ms. Wang Inquires About Her 22Franklin Investment, and Its
Managing Member, Mr. Cetnar, Tells Her She Has No Interest in
 22Franklin or the Wrap Technologies Common Stock It Owns

           16.   In July 2020, Ms. Wang contacted Mr. Cetnar to

inquire about the status of her investment in 22Franklin and to request

an accounting.

           17.   During their telephone conversation, Mr. Cetnar

informed Ms. Wang that she had never invested in 22Franklin.

Instead, contrary to the recitations in the June 2017 written

subscription agreement, he told her that she had invested in another

company, Twenty-Two Franklin Street Technologies, LLC.

           18.   On July 29, 2020, when Ms. Wang provided Mr. Cetnar

with a copy of the subscription agreement and $50,000 check showing

she invested in 22Franklin, Mr. Cetnar then changed his tune.

           19.   Confronted with evidence of her investment in

22Franklin, Mr. Cetnar now claimed that Ms. Wang’s investment in

22Franklin was limited to whatever product 22Franklin was developing

at the time of her investment in 2017, not 22Franklin’s Wrap

Technologies holdings.




                                   6
Case 3:21-cv-02017-FLW-LHG Document 1 Filed 02/05/21 Page 7 of 11 PageID: 7




              20.   The written subscription agreement contains no such

limitation.

              21.   Indeed, in 2017, 22Franklin owned almost 6% of Wrap

Technologies’ outstanding common stock. See Ex. C at 36. Thus, even if

the written subscription agreement limited Ms. Wang’s investment to

the products 22Franklin was “developing” in the summer of 2017—

which it does not—her investment would encompass the Wrap

Technologies common stock 22Franklin owned in 2017.

       22Franklin and Mr. Cetnar Refuse To Provide an Accounting

              22.   By letter dated September 2, 2020, Ms. Wang, through

counsel, reiterated her request to 22Franklin for an accounting of her

investment. A copy of the September 2, 2020 Letter from D. Smith to B.

Shalit is attached as Exhibit D.

              23.   At Mr. Cetnar’s counsel’s request, Ms. Wang again

provided copies of the written subscription agreement and $50,000

check evidencing her investment in 22Franklin.

              24.   Mr. Cetnar and 22Franklin have not responded to Ms.

Wang’s repeated requests for an accounting, forcing her to bring this

lawsuit.



                                    7
Case 3:21-cv-02017-FLW-LHG Document 1 Filed 02/05/21 Page 8 of 11 PageID: 8




           25.     Based on the timing of Ms. Wang’s June 2017

investment and the disclosure of 22Franklin’s common stock ownership

in the August 2017 Wrap Technologies Prospectus, and in light of his

refusal to provide an accounting, it appears that Mr. Cetnar used Ms.

Wang’s $50,000 to purchase the Wrap Technologies common stock.

                          CAUSES OF ACTION

                       COUNT I – All Defendants

  Violation of New Jersey’s Minority Shareholder Oppression
                 Statute (N.J. Stat. § 14A:12-7)

           26.     All prior paragraphs are incorporated by reference.

           27.     On information and belief, 22Franklin has fewer than

25 shareholders.

           28.     On information and belief, Mr. Cetnar owns interests

in 22Franklin.

           29.     As recited above, by denying the existence of her

investment and refusing an accounting of it, 22Franklin and its

managing member, Mr. Cetnar, who controls 22Franklin, have acted

fraudulently, illegally, oppressively, or unfairly toward Ms. Wang, a

minority shareholder who owns a 2.5% interest in 22Franklin, in her

capacity as a shareholder.


                                    8
Case 3:21-cv-02017-FLW-LHG Document 1 Filed 02/05/21 Page 9 of 11 PageID: 9




           30.   Mr. Cetnar has abused his authority as the managing

member of 22Franklin to oppress Ms. Wang by denying her an

accounting of her investment.

           31.   By denying the existence of Ms. Wang’s investment in

22Franklin and refusing to provide an accounting, 22Franklin and Mr.

Cetnar have acted arbitrarily, vexatiously, and in bad faith and forced

Ms. Wang to bring this lawsuit to enforce her rights.

           32.   Accordingly, Ms. Wang is entitled to any and all relief

available under the New Jersey Minority Shareholder Oppression

Statute, including an accounting, appointment of a custodian or

provisional managing member, a judgment dissolving 22Franklin, an

order directing the sales of interests in 22Franklin, and reasonable

expenses, including attorney’s fees, incurred in connection with this

lawsuit, and any other relief the Court deems appropriate.

                                COUNT II

                   Fraud – Thomas E. Cetnar, III

           33.   All prior paragraphs are incorporated by reference.

           34.   In June 2017, Mr. Cetnar represented to Ms. Wang

that she was purchasing 2.5% of the total outstanding units of

22Franklin.   Mr. Cetnar intended that Ms. Wang would rely on his

                                   9
Case 3:21-cv-02017-FLW-LHG Document 1 Filed 02/05/21 Page 10 of 11 PageID: 10




representations to induce her to pay $50,000 for the purported

investment.

            35.   In reasonable reliance on Mr. Cetnar’s representations,

Ms. Wang entered a written 22Franklin subscription agreement and

paid $50,000 to 22Franklin.

            36.   On information and belief, Mr. Cetnar did not intend to

sell Ms. Wang any interest in 22Franklin.          Rather, he intended to

defraud her of her $50,000 investment.

            37.   As of July 2020, Mr. Cetnar denies that Ms. Wang has

any investment in 22Franklin and refuses to provide an accounting.

            38.   Ms.   Wang    has     been   injured   by   Mr.   Cetnar’s

misappropriation or misuse of her $50,000, which she did not know of—

or have reason to know of—before July 2020.

            39.   Mr. Centar’s actions towards Ms. Wang are in willful

and wanton disregard of her legal rights and constitute conduct

justifying an award of punitive damages.

      WHEREFORE, plaintiff Josephine Wang prays that the Court will

enter judgment in her favor and against defendants as follows:




                                   10
Case 3:21-cv-02017-FLW-LHG Document 1 Filed 02/05/21 Page 11 of 11 PageID: 11




      a.    Awarding Ms. Wang her actual damages, statutory or other

interest at the maximum allowable rate, and costs of suit;

      b.    Ordering defendants to provide her with an accounting;

      c.    Appointing a custodian or provisional director for

22Franklin;

      d.    Ordering dissolution of 22Franklin;

      e.    Awarding punitive damages;

      f.    Awarding reasonable expenses, including attorney’s fees,

incurred in bringing this lawsuit; and

      g.    Awarding any further relief the Court deems appropriate.




Dated: February 5, 2020                 s/Arleigh P. Helfer III
                                   David Smith (pro hac vice pending)
                                   Arleigh P. Helfer III (ID 022981999)
                                   SCHNADER HARRISON SEGAL & LEWIS LLP
                                   1600 Market Street, Suite 3600
                                   Philadelphia, PA 19103
                                   Voice: (215) 751-2000
                                   Fax: (215) 751-2205
                                   dsmith@schnader.com
                                   ahelfer@schnader.com




                                   11
